Citation Nr: 0948901	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.
 
3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In January 2009, the Veteran testified during a personal 
hearing at the RO and, in August 2009, he testified during a 
hearing at the RO before the undersigned.  Transcripts of the 
hearings are of record.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right knee disorder, service connection for 
bilateral hip, left knee, and lumbar spine disorders, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current cervical spine disability 
currently diagnosed as a cervical strain, status post 
residuals of cervical surgery.

2.  Giving the Veteran the benefit of the doubt, the 
probative medical evidence of record is in equipoise as to 
whether his currently diagnosed cervical spine disorder is 
related to injuries incurred during active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a cervical spine 
disability, diagnosed as a cervical strain, status post 
residuals of cervical surgery, was incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Information concerning 
effective dates and ratings for a cervical spine disability 
will be provided by the RO.  If appellant then disagrees with 
any of those actions, he may appeal those decisions

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
"Court") held that a Veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for a disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Even if there is no 
record of arthritis in service, its incurrence in service 
will be presumed if the disease was manifest to a compensable 
degree within one year after service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The Veteran seeks service connection for a cervical spine 
disorder.  He has reported that he was stationed in Germany 
and played on the base football team, boxed, and competed in 
track meets during active service, and provided newspaper 
articles regarding his participation during that time.  He 
incurred several injuries during these activities, including 
a shoulder injury during a football game in 1962 that 
required surgery in November 1963.  The Veteran contends that 
this collision also damaged his neck and caused his current 
cervical spine disorder.

Service treatment records indicate that, when examined for 
enlistment in January 1961, the Veteran's neck and spine were 
normal and he was found qualified for active service.  
Clinical records describe the Veteran's repeated treatment 
for a left shoulder dislocation for which he underwent 
surgery in November 1963.  When examined for separation in 
June 1964, neither a neck or spine abnormality was noted.

Post service, in September 1993, the Veteran underwent a 
cervical spine discectomy with fusion of the C6-C7 discs.  

In July 1994, the Veteran had his annual physical examination 
and, in a signed letter dated at that time, W.S.H., M.D., an 
internist and the Veteran's physician, restated the medical 
events the Veteran experienced over the last year.  Dr. 
W.S.H. said that the Veteran's initial (cervical spine) 
injury was most likely secondary to an old football injury.

The Veteran had a magnetic resonance imaging (MRI) scan of 
his cervical spine in July 2000.  This revealed a spinal 
canal that was developmentally small.  The examiner described 
generalized disc desiccation, mild disc bulging at C5-6, 
narrowing of the neural canals of a moderate degree at C5-6 
and C4-5, and mild reactive change in the marrow with 
anterior hypertrophic vertebral body lipping.  There was no 
evidence of cord compression or abnormal signal.  

In October 2004, A.B., M.D., submitted a signed statement on 
behalf of the Veteran whom he stated was treated since 1992.  
He recounted the Veteran's 1993 cervical spine surgery for 
acute cervical myelopathy secondary to severe cervical disc 
disease and indicated that the Veteran's cervical myelopathy 
could be attributed to injuries occurring from playing 
football while in active service.  

In April 2005, M.R., D.C., submitted a letter on behalf of 
the Veteran to the effect that the Veteran was treated since 
February 2000.  He stated that the Veteran suffered acute 
cervical myelopathy in 1993.  Dr. M.R. also stated that the 
Veteran's neck condition was consistent with injuries 
sustained while playing football during active service.  He 
stated that the Veteran continues to experience acute flare-
ups for his multiple conditions.

During his January 2009 personal hearing at the RO, the 
Veteran stated that he experienced neck pain since his 
shoulder injury in 1962.  He reported that he did not 
participate in any strenuous activities after service and 
that, directly after discharge, he worked in a clothing store 
and went to college.  After graduation, he worked at Sun Oil 
Company, earned a master's degree and Ph. D., and became a 
manager during his career.  He denied having any post service 
accidents.  The Veteran explained that his cervical spine and 
other conditions caused him to take early retirement from his 
job.

The Veteran was afforded a VA examination in February 2009.  
He complained of moderate constant pain in his neck that did 
not radiate to his upper extremities.  The Veteran's 
condition caused him difficulty when driving, using a 
computer, and in general in his occupation in management.  
The VA examiner diagnosed the Veteran's cervical spine 
condition as cervical strain, status post residuals of 
cervical surgery.  Upon clinical examination and review of 
the record, the examiner opined that the Veteran's cervical 
condition was not caused by or a result of the Veteran's 
military service.  The examiner based his opinion upon the 
history and physical examination of the Veteran and the 
review of the claims files that noted a normal physical 
examination of the cervical spine during the separation 
examination.

During his August 2009 Board hearing, the Veteran said that 
he played football in high school but that his neck pain 
began at the same time as his shoulder injury (evidently a 
reference to the in-service injury).  He explained that he 
"dinged" himself during the injury and did not know exactly 
what happened but that, after he awoke, he could not move his 
left arm and his neck was sore.  He was treated with ice and 
massage.

In support of his claim, the Veteran submitted a newspaper 
article apparently dated in August 2006 (or October 2007) 
that discussed various ailments experienced by football 
players.  The article described a player's complaints of 
stenosis of the cervical spine which caused pain in his neck 
which results from playing football.  The author stated that 
"[a] retired baseball player or professional golfer or 
basketball player does not wake up with his bones screaming 
from 20-year-old collisions . . . Every former football 
player does."

The Veteran also submitted a page purported to be from The 
American Medical Association Home Medical Encyclopedia 
(1989).  The Veteran highlighted a portion entitled 
"Cervical Osteoarthritis" to the effect that degeneration 
of the cervical spine can be caused by an injury and used the 
repeated injuries sustained by football players as an example 
of the cause of this condition.  It also states that almost 
everyone over the age of 50 will have some evidence of 
osteoarthritis.  

Initially, the Board must assess the competence of the 
Veteran to report the onset of his cervical spine symptoms 
during service and of his having cervical spine problems 
since that time, as well as his credibility.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a veteran is competent to 
testify to factual matters of which he had first-hand 
knowledge and, citing its earlier decision in Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2009).

As the Veteran provided credible testimony regarding his 
cervical spine symptoms during service and the Veteran is 
competent to testify as to both the incurrence and continuity 
of symptomatology associated with the injury, the Board notes 
that the Veteran is competent to report that he began having 
cervical spine problems during service.  Layno, 38 C.F.R. § 
3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (involving a claim of service connection for 
paranoid schizophrenia where lay persons submitted statements 
attesting to observing a change in the veteran's behavior 
during and since service); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. at 
469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person 
may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

The Board finds the Veteran's testimony credible.  He 
submitted sufficient evidence to establish his participation 
in base football games and that he sustained several injuries 
while participating in these events.  The Veteran's neck 
injury is not dissimilar from those described in the articles 
he submitted, although those articles do not constitute 
competent medical evidence of the Veteran's specific claimed 
disorder.  

There are four medical opinions in the record.  The October 
2004 and April 2005 letters state that the Veteran's neck 
injury could be attributed to an injury occurring from 
playing football.  These medical professionals did not 
provide a rationale or justification for their opinions and, 
while they treated the Veteran for his neck condition, the 
doctors do not indicate that they conducted any sort 
examination to form this opinion or had access to any of the 
Veteran's other treatment records.  These letters appear to 
be drafted specifically to address the Veteran's claim for VA 
benefits.

The Board finds that a 1994 annual examination performed by 
Dr. W.S.H. and the February 2009 VA examination most relevant 
to the Veteran's claim.  The letter summarizing the Veteran's 
1994 annual examination prepared by Dr. W.S.H. discussed the 
Veteran's numerous medical and life events for the previous 
year, including his September 1993 cervical spine surgery.  
Dr. W.S.H. appeared to have a thorough knowledge of the 
Veteran's medical conditions and to have reviewed the 
Veteran's medical records, as he referenced the Veteran's 
medical history.  Dr. W.S.H. stated that the Veteran's 
initial (cervical spine) injury was most likely secondary to 
an old football injury.  This opinion was rendered prior to 
the Veteran's claim for service connection in 2005.  
Additionally, the 2009 VA examiner conducted a thorough 
examination and reviewed the Veteran's claims file.  This 
examiner was of the opposite opinion that, because the 
Veteran's separation examination did not report a neck 
injury, the Veteran's cervical spine condition was not 
associated with any injury or event in service.  

The Board finds both the 1994 opinion from Dr. W.S.H. and the 
2009 opinion from the VA examiner competent and credible.  
The physicians expressed thorough knowledge of the Veteran's 
condition and history of treatment and provided thoughtful 
explanations of their rationale.  Both opinions were 
consistent with the Veteran's complaints and symptoms.  
Because the probative and objective evidence of record for 
and against the Veteran's claim for service connection for a 
cervical spine condition is in relative equipoise, the Board 
will accord him the benefit of the doubt.  38 U.S.C.A. 
§ 1131, 5107(b); 38 C.F.R. § 3.303.

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for a cervical spine 
disorder is in order.  38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for a cervical spine disorder, diagnosed 
as cervical strain, status post residuals of cervical 
surgery, is granted.


REMAND

The Veteran has indicated that he is in receipt of Social 
Security Administration (SSA) disability benefits for his 
right knee, lumbar spine, and cervical spine disorders.  It 
does not appear that the records considered by the SSA in 
conjunction with the Veteran's claim for disability benefits 
are associated with the file.  VA's duty to assist includes 
the responsibility to obtain any relevant records from the 
SSA.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  The Board has a duty to 
obtain these records prior to consideration of the issues on 
appeal and the Veteran's remaining claims cannot be addressed 
until attempts have been made to obtain these SSA records.  

As well, in written and oral statements, the Veteran has 
maintained that his cervical spine disorder aggravated his 
right knee condition that caused his left knee, lumbar spine 
and hip disorders.  He points to a 1997 private medical 
record from Dr. A.B. indicating that, after the 1993 cervical 
spine surgery, the Veteran noted bilateral lower extremity 
neurologic deficit and a balance problem.  Clinical findings 
at that time revealed a normal right knee.  Dr. A.B. told the 
Veteran that his complaint of instability was secondary to 
his cervical myelopathy and that his knee was sound with no 
sign of arthritis.  During his August 2009 Board hearing, the 
Veteran maintained that after his cervical spine surgery, 
"[e]everything was totally thrown out of kilter", that 
caused his right knee and back to be aggravated (see hearing 
transcript, at page 13) and affected his hips and left knee 
(Id. at 14).  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  To 
establish service connection for a disability on a secondary 
basis, there must be evidence sufficent to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  
Additionally, when aggravation of a nonservice- connected 
disability is proximately due to or the result of a service-
connected disorder, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2009).

Given the Board's action herein, granting service connection 
for a cervical spine disability, the Board is of the opinion 
that the Veteran should be afforded a VA examination to 
determine whether he has a lumbar spine, bilateral hip or 
left or right knee disorder due to service or that was 
aggravated by the service-connected cervical spine 
disability, or is otherwise related to this pathology.  See 
Allen, supra.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the 
Veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims files.  If these records are not 
available, certification of such should be 
placed in the record.

2.  The Veteran should be scheduled for VA 
examinations by appropriate physicians, 
preferably an orthopedist or orthopedic 
surgeon and a neurologist (who have not 
previously examined the Veteran, if 
available), to determine the etiology any 
bilateral hip, left or right knee or 
lumbar spine disorder found to be present.  
The claims folders should be available to 
the examiners prior to entry of any 
opinions and a complete history of the 
claimed disorders should be obtained from 
the Veteran.  All indicated tests and 
studies should be completed and all 
clinical findings reported in detail.  
Based on a through review of the claims 
folders, and the examination findings, the 
examiners should provide an opinion(s) 
that address the following.

a) The examiners should identify if the 
Veteran has any diagnosed bilateral 
hip, left or right knee, or lumbar 
spine disorders.

b) If a bilateral hip, left or right 
knee, or lumbar spine disorder is 
diagnosed, the medical specialists are 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently 
diagnosed bilateral hip, left or right 
knee, or lumbar spine disorder was 
caused by military service or whether 
such an etiology or relationship is 
less than unlikely (i.e., less than a 
50-50 probability).

c) The examiners further should proffer 
an opinion, with supporting analysis, 
as to the likelihood that the Veteran's 
diagnosed bilateral hip, left or right 
knee or lumbar spine disorder was 
caused by or aggravated by his service-
connected cervical strain, status post 
residuals of cervical injury.  The 
degree of bilateral hip, left or right 
knee, or lumbar spine disorder that 
would not be present but for the 
service-connected chronic cervical 
strain, status post residuals of 
cervical surgery should be identified.

d) To the extent possible, all 
disability associated with any 
intercurrent hip, knee, and back injury 
should be distinguished from the 
disability caused by the service-
connected cervical strain.  If this is 
not possible, the examiners should so 
state.

e) In rendering an opinion, the VA 
examiners are particularly requested to 
address the opinions rendered by Dr. 
Andrew Blumenthal, apparently in 1997 
(to the effect that the Veteran's 
complaints of instability were 
secondary to his cervical myelopathy) 
and by the VA examiner in February 2009 
(to the effect that bilateral hip and 
knee disorders, and a back disorder, 
were not due to military service).  As 
noted, the Veteran's claims files must 
be made available to the examiners in 
conjunction with the examination, and 
the examination report(s) should 
indicate if the medical records were 
reviewed prior to responding to the 
questions.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  Then,  the RO/AMC should readjudicate 
the Veteran's claim as to whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a right knee, the claims for service 
connection for bilateral hip, left knee, 
and lumbar spine disorders (including as 
due to cervical spine disability), and 
entitlement to a TDIU.  If the benefits 
sought on appeal are not granted in full, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


